       Case
        Case1:20-cv-02974-PGG
             1:20-cv-02974-PGG Document
                                Document81-1
                                         82 Filed
                                             Filed10/15/20
                                                   10/14/20 Page
                                                             Page12ofof14
                                                                        15




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


PRECISION MEDICINE GROUP, LLC,
PRECISIONADVISORS GROUP, INC., and
PRECISION MEDICINE GROUP                               Protective Order
HOLDINGS, INC.,                                       Case No: 1:20-cv-02974 (PGG)

                               Plaintiffs,

               v.

BLUE MATTER, LLC, NAINA AHMAD,
JOSE JAUREGUI, and MRIDUL
MALHOTRA,

                               Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

       WHEREAS, the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of certain nonpublic and confidential material that

will be exchanged pursuant to and during the course of discovery in this case;

       WHEREAS, the Parties, through counsel, agree to the following terms;

       WHEREAS, the Parties acknowledge that this Protective Order does not confer blanket

protections on all disclosures or responses to discovery and that the protection it affords only

extends to the limited information or items that are entitled, under the applicable legal principles,

to confidential treatment;


       WHEREAS, the Parties further acknowledge that this Protective Order does not create

entitlement to file confidential information under seal; and WHEREAS, in light of these

acknowledgements, and based on the representations of the Parties that discovery in this case
        Case
         Case1:20-cv-02974-PGG
              1:20-cv-02974-PGG Document
                                 Document81-1
                                          82 Filed
                                              Filed10/15/20
                                                    10/14/20 Page
                                                              Page23ofof14
                                                                         15




will involve confidential documents or information the public disclosure of which will cause

harm to the producing person and/or third party to whom a duty of confidentiality is owed, and to

protect against injury caused by dissemination of confidential documents and information, this

Court finds good cause for issuance of an appropriately tailored confidentiality order governing

the pretrial phase of this action; for issuance of an appropriately tailored confidentiality order

governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that any person subject to this Protective Order – including

without limitation the Parties to this action, their representatives, agents, experts and consultants,

all third parties providing discovery in this action, and all other interested persons with actual or

constructive notice of this Protective Order — shall adhere to the following terms:

       1.      Any person subject to this Protective Order who receives from any other person

subject to this Protective Order any “Discovery Material” (i.e., information of any kind produced

or disclosed pursuant to and in course of discovery in this action) that is designated as

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” pursuant to the terms of this

Protective Order (hereinafter “Confidential Discovery Material” and Highly Confidential

Discovery Material,” respectively) shall not disclose such Confidential Discovery Material to

anyone except as expressly permitted hereunder.

       2.      The person producing any given Discovery Material may designate as

Confidential only such portion of such material the public disclosure of which is either restricted

by law or will cause harm to the business, commercial, financial or personal interests of the

producing person and/or a third party to whom a duty of confidentiality is used and that consists

of:




                                                  2
         Case1:20-cv-02974-PGG
        Case  1:20-cv-02974-PGG Document
                                 Document81-1
                                          82 Filed
                                              Filed10/15/20
                                                    10/14/20 Page
                                                              Page34ofof14
                                                                         15




       (a)     previously non-disclosed financial information (including without limitation

               profitability reports or estimates, percentage fees, design fees, royalty rates,

               minimum guarantee payments, sales reports, and sale margins);

       (b)     previously non-disclosed material relating to ownership or control of any non-

               public company;

       (c)     previously non-disclosed business plans, product-development information, or

               marketing plans;

       (d)     any information of a personal or intimate nature regarding any individual; or

       (e)     any other category of information hereinafter given confidential status by the

               Court.

       3.      The person producing any given Discovery Material may designate as Highly

Confidential – Attorneys’ Eyes Only only such portion of such material the public disclosure of

which is either restricted by law or will cause harm to the business, commercial, financial or

personal interests of the producing person and/or a third party to whom a duty of confidentiality

is used and that consists of:

       (a)     previously nondisclosed financial information (including without limitation

               profitability reports or estimates, percentage fees, design fees, royalty rates,

               minimum guarantee payments, sales reports, and sale margins);

       (b)     previously nondisclosed technical information or trade secrets; or

       (c)     any other category of information hereinafter given highly confidential –

               attorneys’ eyes only status by the Court.

       4.       With respect to the Confidential or Highly Confidential – Attorneys’ Eyes Only

portion of any Discovery Material other than deposition transcripts and exhibits, the producing



                                                  3
         Case1:20-cv-02974-PGG
        Case  1:20-cv-02974-PGG Document
                                 Document81-1
                                          82 Filed
                                              Filed10/15/20
                                                    10/14/20 Page
                                                              Page45ofof14
                                                                         15




person or that person’s counsel may designate such portion as “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only” by stamping or otherwise clearly marking as

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” the protected portion in a

manner that will not interfere with legibility or audibility.

       5.      With respect to deposition transcripts, a producing person or that person’s counsel

may designate such portion as Confidential or Highly Confidential – Attorneys’ Eyes Only either

by (a) indicating on the record during the deposition that a question calls for Confidential or

Highly Confidential – Attorneys’ Eyes Only information, in which case the reporter will bind the

transcript of the designated testimony (consisting of question and answer) in a separate volume

and mark it as “Confidential Information Governed by Protective Order” or “Highly Confidential

– Attorneys’ Eyes Only Information Governed by Protective Order”; or (b) notifying the reporter

and all counsel of record, in writing, within 14 calendar days after a deposition has concluded, of

the specific pages and lines of the transcript and/or the specific exhibits that are to be designated

Confidential or Highly Confidential – Attorneys’ Eyes Only, in which case all counsel receiving

the transcript will be responsible for marking the copies of the designated transcript or exhibit (as

the case may be), in their possession or under their control as directed by the producing person or

that person’s counsel by the reporter. During the 14-calendar day period following the

conclusion of a deposition, the entire deposition transcript will be treated as if it had been

designated Highly Confidential – Attorneys’ Eyes Only.

       6.      If at any time prior to the trial of this action a producing person realizes that some

portion(s) of Discovery Material that she, he or it had previously produced without limitation,

should be designated as Confidential or Highly Confidential – Attorneys’ Eyes Only, she, he, or

it may so designate by so apprising all prior recipients of the Discovery Material in writing, and



                                                   4
        Case1:20-cv-02974-PGG
       Case  1:20-cv-02974-PGG Document
                                Document81-1
                                         82 Filed
                                             Filed10/15/20
                                                   10/14/20 Page
                                                             Page56ofof14
                                                                        15




thereafter such designated portion(s) of the Discovery Material will thereafter be deemed to be

treated as Confidential or Highly Confidential – Attorneys’ Eyes Only under the terms of this

Protective Order.

       7.      No person subject to this Protective Order other than the producing person shall

disclosure any of the Discovery Material designated by the producing person as Confidential to

any person whomsoever except to:

       (a)     the Parties to this action, their insurers, and counsel to their insurers;

       (b)     counsel retained specifically for this action, including any paralegal, clerical and

               other assistant employed by such counsel and assigned to this matter;

       (c)     outside vendors or service providers (such as copy-service providers and

               document-management consultants, graphic production services or other litigation

               support services) that counsel hire and assign to this matter, including computer

               service personnel performing duties in relation to a computerized litigation

               system;

       (d)     any mediator or arbitrator that the Parties engage in this matter or that this Court

               appoints, provided such person has first executed a Non-Disclosure Agreement in

               the form annexed as Exhibit A hereto;

       (e)     as to any document, its author, its addressee, and any other person indicated on

               the face of the document as having received a copy, provided such person has first

               executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

       (f)     any witness who counsel for a Party in good faith believes may be called to testify

               at trial or deposition in this action, provided such person has first executed a Non-

               Disclosure Agreement in the form annexed as an Exhibit hereto;



                                                  5
        Case1:20-cv-02974-PGG
       Case  1:20-cv-02974-PGG Document
                                Document81-1
                                         82 Filed
                                             Filed10/15/20
                                                   10/14/20 Page
                                                             Page67ofof14
                                                                        15




       (g)    any person retained by a Party to serve as an expert witness or otherwise provide

              specialized advice to counsel in connection with this action, provided such person

              has first executed a Non-Disclosure Agreement in the form annexed as Exhibit A

              hereto;

       (h)    stenographers engaged to transcribe depositions conducted in this action; and

       (i)    this Court, including any appellate court, its support personnel, and court

              reporters.

       8.     No person subject to this Protective Order other than the producing person shall

disclose any of the Discovery Material designated by the producing person as Highly

Confidential – Attorneys’ Eyes Only to any other person whomsoever, except to:

       (a)    counsel retained specifically for this action, including any paralegal, clerical and

              other assistant employed by such counsel and assigned to this matter;

       (b)    outside vendors or service providers (such as copy-service providers and

              document-management consultants, graphic production services or other litigation

              support services) that counsel hire and assign to this matter, including computer

              service personnel performing duties in relation to a computerized litigation

              system;

       (c)    any mediator or arbitrator that the Parties engage in this matter or that this Court

              appoints, provided such person has first executed a Non-Disclosure Agreement in

              the form annexed as Exhibit A hereto;

       (d)    as to any document, its author, its addressee, any person indicated on the face of

              the document as having received a copy; or any other person characterized within

              a document as either the source of the information contained within the document



                                                6
         Case1:20-cv-02974-PGG
        Case  1:20-cv-02974-PGG Document
                                 Document81-1
                                          82 Filed
                                              Filed10/15/20
                                                    10/14/20 Page
                                                              Page78ofof14
                                                                         15




               or involved in the subject matter of the document, provided such person has first

               executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

       (e)     any person retained by a Party to serve as an expert witness or otherwise provide

               specialized advice to counsel in connection with this action, provided such person

               has first executed a Non-Disclosure Agreement in the form annexed as Exhibit A

               hereto;

       (f)     stenographers engaged to transcribe depositions conducted in this action;

       (g)     this Court, including any appellate court, and the court reporters and support

               personnel for the same; and

       (h)     one (1) designated person affiliated with Plaintiffs (collectively) and Defendant

               Blue Matter, and one Individual Defendant, who shall be permitted to view

               materials designated as Highly Confidential- Attorneys’ Eyes Only for the sole

               purpose of assisting with this litigation, the names of whom shall be provided to

               all Parties in advance of any such disclosure, provided such person has first

               executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto.

       9.      Prior to any disclosure of any Confidential or Highly Confidential Discovery

Material to any person referred to in subparagraphs 7(d), 7(e), 7(f), 7(g), 8(c), 8(d), 8(e) or 8(h)

above, such person shall be provided by counsel with a copy of this Protective Order and shall

sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that this

person has read this Protective Order and agrees to be bound by its terms. Said counsel shall

retain each signed Non-Disclosure Agreement, and produce it in a Notice to opposing counsel

with the person’s CV five (5) business days in advance of providing any Confidential or Highly

Confidential Discovery Material to said person. If no objection is received during the five day



                                                  7
        Case
         Case1:20-cv-02974-PGG
              1:20-cv-02974-PGG Document
                                 Document81-1
                                          82 Filed
                                              Filed10/15/20
                                                    10/14/20 Page
                                                              Page89ofof14
                                                                         15




period, counting the day of notice as Day One, the disclosure of Discovery Material may be

made to such person.

       10.     In accordance with paragraph 2 of this Court’s Individual Practices, any party

filing documents under seal must simultaneously file with the Court a letter brief and supporting

declaration justifying – on a particularized basis – the continued sealing of such documents. The

parties should be aware that the Court will unseal documents if it is unable to make “specific, on

the record findings . . . demonstrating that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,

120 (2d Cir. 2006).

       11.     The Court also retains discretion whether to afford confidential treatment to any

Discovery Material designated as Confidential and submitted to the Court in connection with any

motion, application, or proceeding that may result in an order and/or decision by the Court. All

persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced in evidence at trial, even if such

material has previously been sealed or designated as Confidential.

       12.     In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.




                                                  8
       Case
        Case1:20-cv-02974-PGG
              1:20-cv-02974-PGG Document
                                 Document81-1
                                          82 Filed
                                              Filed 10/15/20
                                                    10/14/20 Page
                                                             Page 910ofof1415




       13.     Any Party who objects to any designation of confidentiality may at any time prior

to the trial of this action serve upon counsel for the designating person a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all Parties will address their dispute to this Court in accordance with this Court’s

Individual Practices in Civil Cases.

       14.     Whenever the inadvertent or mistaken disclosure of any information, document or

thing protected by privilege or work-product immunity is discovered by a producing party and

brought to the attention of the receiving party, the receiving party’s treatment of such material

shall be in accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or

mistaken disclosure of such information, document or thing shall not constitute a waiver by the

producing party of any claims of privilege or work-product immunity. However, nothing herein

restricts the right of the receiving party to challenge the producing party’s claim of privilege if

appropriate within fourteen (14) calendar days after receiving notice of the inadvertent or

mistaken disclosure, counting the date of receipt of such notice as day one.

       15.     A Party may be requested to produce Discovery Material that is subject to

contractual or other obligations of confidentiality owed to a third party. The Receiving Party

subject to such obligation shall inform the third party of the request and that the third party may

seek a protective order or other relief from this Court. If the third party does not seek a

protective order or other relief from this Court within 21 days of that notice, the receiving Party

shall produce the information responsive to the discovery request but may affix the appropriate

controlling designation.

       16.     Recipients of Confidential or Highly Confidential Discovery Material under this

Protective Order may use such material solely for the prosecution and defense of this action and



                                                  9
       Case
        Case1:20-cv-02974-PGG
             1:20-cv-02974-PGG Document
                                Document81-1
                                         82 Filed
                                             Filed10/15/20
                                                   10/14/20 Page
                                                             Page10
                                                                  11ofof14
                                                                         15




any appeals thereto, and specifically (and by way of example and not limitations) may not use

Confidential Discovery Material for any business, commercial, or competitive purpose. Nothing

contained in this Protective Order, however, will affect or restrict the rights of any person with

respect to its own documents or information produced in this action. Nor does anything

contained in this Protective Order limit or restrict the rights of any person to use or disclose

information or material obtained independently from and not through or pursuant to the Federal

Rules of Civil Procedure.

       17.     Nothing in this Protective Order will prevent any person subject to it from

producing any Confidential or Highly Confidential Discovery Material in its possession in

response to a lawful subpoena or other compulsory process, or if required to produce by law or

by any government agency having jurisdiction, provided, however that such person receiving a

request, will provide written notice to the producing person before disclosure and as soon as

reasonably possible, and, if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the producing person will have the right to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

producing person deems it appropriate to do so.

       18.     Each person who has access to Discovery Material that has been designated as

Confidential or Highly Confidential – Attorneys’ Eyes Only shall take all due precautions to

prevent the unauthorized or inadvertent disclosure of such material.

       19.     Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the persons who receive such information and are

bound by this Protective Order in a manner that is secure and confidential. In the event that the



                                                 10
       Case
        Case1:20-cv-02974-PGG
             1:20-cv-02974-PGG Document
                                Document81-1
                                         82 Filed
                                             Filed10/15/20
                                                   10/14/20 Page
                                                             Page11
                                                                  12ofof14
                                                                         15




person receiving PII experiences a data breach, she, he, or it shall immediately notify the

producing person of the same and cooperate with the producing person to address and remedy

the breach. Nothing herein shall preclude the producing person from asserting legal claims or

constitute a waiver of legal rights or defenses in the event of litigation arising out of the

receiving person’s failure to appropriately protect PII from unauthorized disclosure.

       20.     This Protective Order shall survive the termination of the litigation. Within 30

days of the final disposition of this action, all Discovery Material designated as “Confidential” or

“Highly Confidential – Attorneys’ Eyes Only,” and all copies thereof, shall be promptly

destroyed, and a written notice certifying such destruction sent to the Producing Party.

       21.     All persons subject to this Protective Order acknowledge that willful violation of

this Protective Order could subject them to punishment for contempt of Court. This Court shall

retain jurisdiction over all persons subject to this Protective Order to the extent necessary to

enforce any obligations arising hereunder or to impose sanctions for any contempt thereof.

SO STIPULATED AND AGREED.


Dated: October 14, 2020


/s/ Eric Raphan                   /s/ Phillip J. Strach             /s/ Wendy R. Stein
Jonathan Stoler, Esq.             Phillip J. Strach                 Wendy R. Stein
Eric Raphan, Esq.                 Sharon P. Margello                Paul A. Saso
Adam Pekor, Esq.                  OGLETREE, DEAKINS,                Jessica A. Huse
SHEPPARD MULLIN                   NASH, SMOAK &                     GIBBONS P.C.
RICHTER & HAMPTON                 STEWART, P.C.                     1 Pennsylvania Plaza,
30 Rockefeller Plaza              8529 Six Forks Road,              37th Floor
New York, NY 10012-0015           Forum IV, Suite 600               New York, NY 10119
Tel: (212) 653-8700               Raleigh, NC 27615                 Tel: (212) 613-2000
                                  Tel: (919) 789-3179
Counsel for Plaintiffs Precision                                    Counsel for Individual
Medicine Group, LLC,             Counsel for Defendant Blue         Defendants Naina Ahmad, Jose
PRECISIONadvisors Group, Matter LLC                                 Jauregui & Mridul Malhotra
Inc., and Precision Medicine
Group Holdings, Inc.

                                                  11
      Case
       Case1:20-cv-02974-PGG
            1:20-cv-02974-PGG Document
                               Document81-1 Filed10/15/20
                                        82 Filed  10/14/20 Page
                                                            Page12
                                                                 13ofof14
                                                                        15




Dated: October 15, 2020
New York, New York
                                    SO ORDERED.



                                    Paul G. Gardephe
                                    United States District Judge




                                      12
        Case1:20-cv-02974-PGG
       Case  1:20-cv-02974-PGG Document
                                Document81-1
                                         82 Filed
                                             Filed10/15/20
                                                   10/14/20 Page
                                                             Page13
                                                                  14ofof14
                                                                         15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PRECISION MEDICINE GROUP, LLC,
PRECISIONADVISORS GROUP, INC., and
PRECISION MEDICINE GROUP
HOLDINGS, INC.,

                               Plaintiffs,
                                                       Case No: 1:20-cv-02974 (PGG)
               v.

BLUE MATTER, LLC, NAINA AHMAD,
JOSE JAUREGUI, and MRIDUL
MALHOTRA,

                               Defendants.


                                             EXHIBIT A:

                              NON-DISCLOSURE AGREEMENT

       I, __________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential or Highly Confidential Attorneys’ Eyes Only.

I agree that I will not disclose such Confidential or Highly Confidential Discovery Material to

anyone other than for purposes of this litigation and that at the conclusion of the litigation I will

either return all discovery information to the party or attorney from whom I received it, or upon

permission of the producing party, destroy such discovery information. By acknowledging these

obligations under the Protective Order, I understand that I am submitting myself to the

jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising hereunder and that my willful violation of any term of the

Protective Order could subject me to punishment for contempt of Court.




                                                  13
Case
 Case1:20-cv-02974-PGG
      1:20-cv-02974-PGG Document
                         Document81-1 Filed10/15/20
                                  82 Filed  10/14/20 Page
                                                      Page14
                                                           15ofof14
                                                                  15




                              Dated:




                                14
